Citation Nr: 1027522	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The appeal was denied by the Board in a 
December 2009 decision, which the Veteran appealed to the Court 
of Appeals for Veterans Claims (Court).  A Joint Motion for 
Remand was then filed by the parties and granted by the Court in 
June 2010.  

In his May 2006 notice of disagreement, the Veteran requested a 
personal hearing before a Decision Review Officer, sitting at the 
RO.  In August 2006, he withdrew his request for a hearing.  As 
no further communication from the Veteran with regard to a 
hearing has been received, the Board considers his request for a 
hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

In light of the Joint Motion, the Board determines that a remand 
is necessary in this case.  Specifically, the record shows that 
the Veteran filed for disability benefits from the Social 
Security Administration (SSA) and was denied.  Records related to 
that application for benefits were received from the SSA in 
August 2006.  However, in February 2008, the Veteran submitted a 
copy of an October 2007 award letter from the SSA indicating that 
his disability benefits had been granted, effective in December 
2005.  This letter suggests that there are records related to 
either an appeal or reapplication for SSA disability benefits by 
the Veteran that are outstanding.  These records are not 
associated with the claims file.  Accordingly, the appeal must be 
remanded so that any outstanding, relevant SSA records can be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  

  
Further, the Board observes that the VA examination related to 
this claim was performed in April 2006 and the most recent VA 
examination related to any service-connected disability occurred 
in February 2007.  Due to the length of time that has passed 
since these examinations, the Board determines that a VA 
examination to assess the current nature and severity of the 
Veteran's service-connected disabilities and their impact on his 
employability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's claim for SSA disability 
benefits that was granted in October 2007.  
All requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA examination 
to 

1) assess the current nature and severity 
of his service-connected diabetes 
mellitus, peripheral neuropathy of the 
bilateral lower extremities, peripheral 
vascular disease of the right lower 
extremity, and hypertension and 

2) ascertain whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that his service-
connected disabilities alone prevent him 
from obtaining and maintaining 
substantially gainful employment.  

The claims file should be available for 
review by the examiner, and the 
examination report should reflect that 
such review occurred.  

The examiner must elicit from the veteran 
and record for clinical purposes, a full 
work and educational history.  
Additionally, the examiner is requested to 
1) identify all factors that affect the 
Veteran's employability, 2) discuss the 
impact of his service-connected 
disabilities on his employability, and 3) 
discuss what type of employment, if any, 
in which the Veteran is capable of 
engaging in spite of his service-connected 
disabilities, consistent with his 
education and occupational experience, and 
irrespective of age and any nonservice-
connected disorders.

3.	 After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the March 2007 supplemental 
statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


